DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-15 are pending and have been examined, where claims 1-10 and 12-15 is/are rejected, claim 11 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-15 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “using the processor to compare said query images to a said subset of 10 geotagged reference images to determine which reference image most closely matches a query image ; and using the processor to determine a geolocation of the capture of said query image by reference to the geotag of the reference image most similar to said query image” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image location determination, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1-2, 6-7 and 12-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Qian (US 20170301104).

Regarding claim 1, Qian discloses a method for image based self-localization of a user comprising the steps of: receiving one or more query images at a processor; 
identifying an approximate location of query image capture (see figure 1, S100, see figure 3B the location of the image taken is shown below):

    PNG
    media_image1.png
    40
    476
    media_image1.png
    Greyscale

selecting a subset of geotagged reference images proximal to said approximate location of query image capture, wherein said reference images, each correspond to a known geolocation (see paragraph 34, type of image urban profile that is extracted from the image should correspond to the type of profile extracted by the 3D surface, mesh, model, see paragraph 36, a list of best matches of the image urban profile to the 3D model urban profiles are determined); 
using the processor to compare said query images to a said subset of geotagged reference images to determine which reference image most closely matches a query image (see figure 1, S108 compare image urban profile with 3D surface model urban profile to find match); and 
using the processor to determine a geolocation of the capture of said query image by reference to the geotag of the reference image most similar to said query image (see figure 1, S110, determine location of view point):

    PNG
    media_image2.png
    419
    636
    media_image2.png
    Greyscale
=>
    PNG
    media_image3.png
    356
    455
    media_image3.png
    Greyscale
.

Regarding claim 2, Qian discloses the method of claim 1 comprising using the processor to control a device based on determination of the geolocation of the user (see figure 6 above the geolocation of the user is determined, see table in figure 3B).

Regarding claim 6, Qian discloses the method of claim 1 wherein the reference images are linked to known ambient conditions (see paragraph 27, point cloud may be obtained via measurement by a 3D scanner, such as LiDAR, Light Detection and Ranging, that is a remote sensing method that uses light in the form of a pulsed laser to measure distances to the Earth, LiDAR measures light or ambient of a scene).

Regarding claim 7, Qian discloses the method of claim 1 comprising using the query image to update the reference images (see paragraph 63, appropriate bin in the array A is then updated by the weighted vote, after all image contour words have been processed, we suppress the 4D cube of votes into a 3D one by only keeping the highest votes in the vertical offset dimension).



Regarding claim 13, Qian discloses the method according to claim 1 wherein one or more reference images are processed to determine features that contrast similar reference images proximal said one or more references images (see paragraph 30, S106, a database of urban profiles as viewed from multiple locations within the 3D surface model is obtained); weighting said features that contrast in the reference images in the processor determination of similarity of said reference images to said query image (see paragraph 36, resulting matching scores are then integrated as weighted votes in a voting process to create a 1D histogram heading directions for each candidate camera location).

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

2.	Claims 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 20170301104) in view of Luo (US 20110184949).

Regarding claim 3, Qian discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1 comprising: assigning a location sensitive tag to the query image; and comparing the tag of the query image to tags linked to each reference image to determine the location capture of the query image. Luo discloses assigning a location sensitive tag to the query image (see figure 2, each image in the database is geotagged); and comparing the tag of the query image to tags linked to each reference image to determine the location capture of the query image (see paragraph 34, If a query image is provided, the system then uses the query in the form of an image to search 360 among the representative images to recommend a location to visit, figure 2, ‘matching’):

    PNG
    media_image4.png
    194
    692
    media_image4.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include geo-tagging an image in order to properly archived image into the correct location. 



Regarding claim 10, Qian discloses the method of claim 9 wherein determining ambient conditions is based on information automatically obtained from a time recording device associated with the user (see paragraph 27, point cloud may be obtained via measurement by a 3D scanner, such as LiDAR, Light Detection and Ranging, that is a remote sensing method that uses light in the form of a pulsed laser to measure distances to the Earth, LiDAR measures light or ambient of a scene).

4.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 20170301104) in view of Padmanabhan (US 20130117692).


Padmanabhan discloses the method of claim 1 comprising using the processor to determine the location of capture of the query image within the reference images based on a known parameter of the user's movement (see paragraph 122, geotag data associated with the media can be analyzed to determine whether the user is in the home region, the home region can be adaptive. for example, the user's movement patterns can be monitored to determine a home region). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include tracking user’s movements in order to extract additional for improving image geolocation.

5.	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 20170301104) in view of Jonsson (US 20170098124).

Regarding claim 5, Qian discloses all the limitations of claim 1, but is silent in disclosing discloses the method of claim 1 wherein the step of comparing comprises using a Convolutional Neural Network. Jonsson discloses the method of claim 1 wherein the step of comparing comprises using a Convolutional Neural Network (see paragraph 40, image classifier, e.g., a support vector machine, a self-organizing map, an adaptive resonance theory, utilize a neural network, such as a convolutional neural network. The image classifier may comprise a non-linear classifier configured to utilize a plurality of hidden layers).
. 

5.	Claims 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 20170301104) in view of Cheung (US 20100017046).

Regarding claim 8, Qian discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1 comprising using the processor to select a subset of reference images based on a previously determined geolocation of the image capture and based on a probable route.
Cheung discloses the method of claim 1 comprising using the processor to select a subset of reference images based on a previously determined geolocation of the image capture and based on a probable route (see paragraph 90, task has a bolded border to indicate that it has a separate functional block architecture, described below, which involves other agents aiding the UGV to navigate and re-route its path). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include rerouting to a better in order to travel to correct location for capturing more information for image recognition. 

Regarding claim 14, see the rationale and rejection for claim 1. But Qian is silent in disclosing 



Regarding claim 15, see the rationale and rejection for claim 1. 
	
[4]	Claim Objections
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 11, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): determining a location of the second matching reference image within a sequence of the second set of reference images to determine a second geolocation; combining the first and second geolocations to a combined geolocation; and determining the geolocation of the user based on the combined geolocation; in combination with the rest of the limitations of claims 1 and 10.



    PNG
    media_image5.png
    103
    714
    media_image5.png
    Greyscale
.
Luo is silent in disclosing determining a location of the second matching reference image within a sequence of the second set of reference images to determine a second geolocation; combining the first and second geolocations to a combined geolocation; and determining the geolocation of the user based on the combined geolocation.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/17/22